DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
Applicant argues on pages 14-18 of the remarks that, “none of the cited references, alone or in combination, teach, suggest, or disclose all of the elements of the independent claim [23]. In particular, none of the cited references teach, suggest, or disclose at least the following: 
the two sidewalls each comprising a curved portion extending inwardly towards two counter-rotating vertical turbine rotors to accelerate water through the turbine frame on an upstream side of the turbine frame and decelerate water on a downstream side of the turbine frame.”

The Examiner respectfully disagrees, because Unno discloses in figures 3, 7, 9, 11, 18, and 23 the two sidewalls (7,57) each comprising a curved portion (7d) extending inwardly towards the two counter-rotating vertical turbine rotors, with S1 and S2 of the figures indicating the rotation of the turbines, to accelerate water through the turbine frame on an .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23, 32-35, and 37 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Unno (US 2010/0084862).
	Regarding claim 23, Unno discloses a twin-turbine hydrokinetic energy system comprising: 
a turbine frame comprising a top portion (see Figures), a bottom portion (see Figures) opposite the top portion, and two sidewalls (7 of Figures) perpendicular to the bottom portion, the two sidewalls each comprising a curved portion (7d of Figures) extending inwardly towards 
the two counter-rotating vertical turbine rotors housed within the turbine frame, each turbine rotor having a low solidity and comprising: 
a shaft (2 of Figures) connected to at least the top portion of the turbine frame; 
a top hub (6 of Figures) proximate a top portion of the shaft, the top hub hosting three upper arms (5 of Figures); 
a bottom hub (6 of Figures) proximate a bottom portion of the shaft, the bottom hub hosting three lower arms (5 of Figures); and 
three blades (3a of Figures), wherein each blade is connected to an upper arm (5 of Figures) of the three upper arms and a lower arm (5 of Figures) of the three lower arms.
Regarding claim 32, Unno discloses further comprising a power take-off system (8 of Figures) coupled to 
a) the two turbine rotors (3 of Figures) and 
b) a generator (9 of Figures) such that torque and rotational speed of the two turbine rotors is converted into power via the generator.
Regarding claim 33, Unno discloses wherein the turbine rotors (3 of Figures) are shaped to maximize the velocity of the fluid that flows over the blades (3a of Figures) of the rotors so as to make optimal use of the velocity distribution of the fluid (Para. 0038; blades have airfoil shape).
Regarding claim 34, Unno discloses a method for exploiting hydrokinetic energy existing in open-channels comprising: 
accelerating water (Para. 0040) through a turbine frame (see Figures) on an upstream side (7a of Figures) via two hydrodynamically optimized sidewalls (7 of Figures) of the turbine frame, the turbine frame comprising: 
a base (see Figures) connected to the two hydrodynamically optimized sidewalls; 
the two hydrodynamically optimized sidewalls each comprising a curved portion (7d of Figures) extending inwardly towards two counter-rotating vertical turbine rotors (3 of Figures; Para. 0043); and 
converting kinetic energy of the water into mechanical torque via rotation of the two counter-rotating vertical turbine rotors housed within the turbine frame, each turbine rotor having a low solidity (see Figures) and comprising: 
a shaft (2 of Figures) connected to at least a top portion of the turbine frame; 
a top hub (6 of Figures) proximate a top portion of the shaft, the top hub hosting three upper arms (5 of Figures); 
a bottom hub (6 of Figures) proximate a bottom portion of the shaft, the bottom hub hosting three lower arms (5 of Figures); and 
three blades (3a of Figures), wherein each blade is connected to an upper arm (5 of Figures) of the three top arms and a lower arm (5 of Figures) of the three lower arms.
Regarding claim 35, Unno discloses wherein the rotors (3 of Figures) are coupled to a power take-off system (8 of Figures) coupled to a generator (9 of Figures) such that torque and rotational speed of the rotors is converted into power via the generator.
Regarding claim 37, Unno discloses further comprising decelerating the water (Para. 0041) on a downstream side (7b of Figures) of the turbine frame (7 of Figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Unno (US 2010/0084862), in view of Milliken (US 6,109,863).
Regarding claim 25, Unno discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein each shaft (2 of Figures) is connected to the top portion and the bottom portion of the turbine frame (see Figures) by bearings.
Milliken discloses wherein each shaft (36 of Figures) is connected to the top portion and the bottom portion of the turbine frame (1 of Figures) by bearings (38, 40 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the shaft of Unno connected to the top and bottom portion of the turbine frame by bearings, as taught by Milliken, to reduce the friction between the rotating shaft and the part that supports the rotation and allow for a smoother rotation as well known in the art.

Claims 26, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Unno (US 2010/0084862), in view of Milliken (US 6,109,863) as applied to claim 25 above, and further in view of Lyes (WO 2016/004506 A1), for mapping purposes Lyes (US 2017/0145985) is used throughout.
Regarding claim 26, Unno discloses all of the elements of the current invention as mentioned above, however does not disclose wherein each of the three upper arms (5 of Figures) extends over one of the three blades (3a of Figures).
Lyes discloses wherein each of the three upper arms (20 of Figures) extends over one of the three blades (18 of Figures; Para. 0051).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the three upper arms of Unno extend over one of the three blades, as taught by Lyes, to reduce drag forces and turbine blade end effects (e.g. wing tip vortex shedding or blade tip drag effect) [Lyes: Para. 0039].
Regarding claim 27, Unno discloses wherein: each of the three blades (3a of Figures) comprising a particular thickness. 
Unno does not explicitly disclose and each of the three upper arms (5 of Figures) extends over one of the three blades by a distance at least equal to the particular thickness.
Lyes discloses each of the three upper arms (20 of Figures) extends over one of the three blades (18 of Figures; Para. 0051) by a distance at least equal to the particular thickness (the upper arm extends over the entire blade’s thickness).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the three upper arms of Unno extend over one of the three 
Regarding claim 29, Unno discloses all of the elements of the current invention as mentioned above, however does not disclose wherein each turbine rotor (3 of Figures) has a solidity of less than 13 percent.
Lyes discloses wherein each turbine rotor (10 of Figures) has a solidity of less than 13 percent (Para. 0037).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the turbine rotor solidity of Unno less than 13 percent, as taught by Lyes, so that the body of the blade has a foil cross section that has a profile and angle of attack that is designed to produce lift in the presence of flowing water [Lyes: Para. 0037].
Regarding claim 30, Unno discloses all of the elements of the current invention as mentioned above, however does not disclose wherein each of the top three arms (5 of Figures) and each of the bottom three arms (5 of Figures) are shaped to minimize drag force via NACA airfoil profiles.
Lyes discloses wherein each of the top three arms (20 of Figures) and each of the bottom three arms (22 of Figures) are shaped to minimize drag force via NACA airfoil profiles (Para. 0038).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the three top and bottom arms shaped to minimize drag force via .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Unno (US 2010/0084862), in view of Milliken (US 6,109,863) and Lyes (WO 2016/004506 A1) as applied to claim 30 above, and further in view of Becker (US 8,616,829).
Regarding claim 28, Unno discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein each turbine rotor (3 of Figures) operates at a tip speed ratio of approximately 3.
Becker discloses wherein each turbine rotor (14 of Figures) operates at a tip speed ratio of approximately 3 (Col. 6:5-13).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the tip speed ratio of Unno approximately 3, as taught by Becker, to get the maximum amount of power from the water.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Unno (US 2010/0084862), in view of Milliken (US 6,109,863) and Lyes (WO 2016/004506 A1) as applied to claim 30 above, and further in view of Ahmad (US 2007/0063520).
Regarding claim 31, Unno discloses all of the elements of the current invention as mentioned above, however does not disclose wherein: each turbine rotor (3 of Figures) further 
the third hub hosts three central arms; and 
each of the three central arms is connected to one of the three blades (3a of Figures) to provide stability and avoid bending.
Ahmad discloses wherein: each turbine rotor (Figure 10) further comprising a third hub (213 of Figure 10) approximately halfway between the top hub (213 of Figure 10) and the bottom hub (213 of Figure 10); 
the third hub hosts three central arms (215 of Figure 10); and 
each of the three central arms is connected to one of the three blades (216 of Figure 10) to provide stability and avoid bending.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have to have a third hub in the device of Unno, as taught by Ahmad, to provide the needed support and stability for the entire power generation assembly [Ahmad: Para. 0067].

Claims 36, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Unno (US 2010/0084862), in view of Lyes (WO 2016/004506 A1), for mapping purposes Lyes (US 2017/0145985) is used throughout.
Regarding claims 36, 38, Unno discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein each turbine rotor (3 of Figures) has a solidity of about 11 to 13 percent.
Lyes discloses wherein each turbine rotor (10 of Figures) has a solidity of about 11 to 13 percent (Para. 0037).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the turbine rotor solidity of Unno of about 11 to 13 percent, as taught by Lyes, so that the body of the blade has a foil cross section that has a profile and angle of attack that is designed to produce lift in the presence of flowing water [Lyes: Para. 0037].
Regarding claim 39, Unno discloses wherein the rotors (3 of Figures) are coupled to a power take-off system (8 of Figures) coupled to a generator (9 of Figures) such that torque and rotational speed of the rotors is converted into power via the generator.






Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Unno (US 2010/0084862), in view of Lyes (WO 2016/004506 A1), Milliken (US 6,109,863), and Becker (US 8,616,829).
Regarding claim 40, Unno discloses a twin-turbine hydrokinetic energy system comprising: 
a turbine frame comprising a top portion (see Figures), a bottom portion (see Figures) opposite the top portion, and two sidewalls (7 of Figures) perpendicular to the bottom portion, the two sidewalls each comprising a curved portion (7d of Figures) extending inwardly towards two counter-rotating vertical turbine rotors (3 of Figures; Para. 0043) to accelerate water (Para. 0040) through the turbine frame on an upstream side (7a of Figures) of the turbine frame and decelerate water (Para. 0041) on a downstream side (7b of Figures) of the turbine frame; and 

a shaft (2 of Figures) connected to the top portion and the bottom portion of the turbine frame (see Figures); 
a top hub (6 of Figures) proximate a top portion of the shaft, the top hub hosting three upper arms (5 of Figures); 
a bottom hub (6 of Figures) proximate a bottom portion of the shaft, the bottom hub hosting three lower arms (5 of Figures); and 
three blades (3a of Figures), wherein: 
each blade is connected to an upper arm (5 of Figures) of the three upper arms and a lower arm (5 of Figures) of the three lower arms and comprises a particular thickness.
Unno does not explicitly disclose each turbine rotor (3 of Figures) has a solidity of less than 13 percent;
a shaft (2 of Figures) connected to the top portion and the bottom portion of the turbine frame (see Figures) by bearings;
each of the three upper arms (5 of Figures) extends over one of the three blades by a distance at least equal to the particular thickness; and 
each turbine rotor operates at a tip speed ratio of approximately 3.
Lyes discloses each turbine rotor (10 of Figures) has a solidity of less than 13 percent (Para. 0037); and
the upper arm extends over the entire blade’s thickness).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the turbine rotor solidity of Unno less than 13 percent and the three upper arms of Unno extend over one of the three blades by a distance at least equal to the particular thickness, as taught by Lyes, so that the body of the blade has a foil cross section that has a profile and angle of attack that is designed to produce lift in the presence of flowing water [Lyes: Para. 0037] and to reduce drag forces and turbine blade end effects (e.g. wing tip vortex shedding or blade tip drag effect) [Lyes: Para. 0039].
Milliken discloses a shaft (36 of Figures) connected to the top portion and the bottom portion of the turbine frame (1 of Figures) by bearings (38, 40 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the shaft of Unno connected to the top and bottom portion of the turbine frame by bearings, as taught by Milliken, to reduce the friction between the rotating shaft and the part that supports the rotation and allow for a smoother rotation as well known in the art.
Becker discloses each turbine rotor (14 of Figures) operates at a tip speed ratio of approximately 3 (Col. 6:5-13).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the tip speed ratio of Unno approximately 3, as taught by Becker, to get the maximum amount of power from the water.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Charles Reid Jr./Primary Examiner, Art Unit 2832